Citation Nr: 0400038	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-20 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left hip.  

2.  Entitlement to an increased (compensable) rating for a 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from November 1977 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of June 2002 
which, in pertinent part, denied service connection for left 
hip degenerative joint disease, and denied an increased 
(compensable) rating for a right knee disability.  In his 
substantive appeal received in November 2002, the veteran 
said that he was appealing the left hip and right knee 
issues.  In another substantive appeal form received in March 
2003, he said he was only appealing the left hip issue.  
Further clarification is required regarding the status of the 
appeal on the right knee issue, and this matter is addressed 
in the remand at the end of the present Board decision.


FINDINGS OF FACT

Degenerative joint disease of the left hip began years after 
service, and was not caused by any incident of service.


CONCLUSION OF LAW

Degenerative joint disease of the left hip was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002);38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service from November 1977 to March 
1995.

Service medical records show that no hip complaints or 
abnormal findings were reported on the October 1977 entrance 
examination.  In July 1978, he was afforded an examination 
for airborne training; this examination disclosed an old scar 
of the left hip.  A flight physical in June 1980 noted that 
the veteran had had an operation on his left leg at the age 
of 4 or 5.  In April 1982, the veteran was evaluated for 
termination from jump status, due to right knee problems.  A 
permanent profile limiting the veteran from any parachute 
jumping was issued in May 1982.  A flight physical in 
February 1984 noted a history of an operation on the left leg 
at the age of 5.  An examination of March 1994 revealed two 
old surgical scars of the left hip.  In March 1995, the 
veteran waived a separation examination.  

On a VA examination in April 1996, the veteran reported a 
history of left hip surgery at the age of 7 or 8 because of 
dislocation, but did not have any current complaints.  The 
pertinent diagnosis was left hip surgery at age 7 or 8.  

VA treatment records dated from 2001 to 2002 show that in 
January 2002 it was noted there was a history of left hip 
dislocation, question of developmental dysplasia of the hip.  
In March 2002, a past history of surgery for left hip 
dislocation in the 1960s was reported.  When seen in the 
orthopedic clinic in May 2002, the veteran complained of left 
hip pain, and said that he had dislocated the hip when he was 
approximately 10 years old, and had subsequently developed 
left hip pain over time.  X-rays disclosed end stage 
degenerative arthritis of the left hip.  It was concluded 
that he had significant left hip abductor weakness secondary 
to leg length discrepancy.  

Records from Gateway Health System show that the veteran 
underwent physical therapy in June 2002.  On the initial 
evaluation, it was noted that the veteran said he had been 
having left hip pain for the past 20 years.  He said he had 
had a left hip dislocation at about 8 or 9 years of age.  He 
said the pain had gradually worsened and now was severe.  The 
veteran said that his left extremity was shorter than the 
right due to decreased cartilage on the left.  On 
examination, he had significant limitation of motion and 
decreased strength in the left hip.  

In October 2002, a VA examination was conducted.  The veteran 
said that he took medication and underwent physical therapy.  
X-rays in April 2002 noted marked degeneration of the left 
hip, and a coxa vara deformity likely representing an old 
healed fracture.  The impression was that his left hip 
disability was likely related to his leg length discrepancy.

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for service 
connection for left hip degenerative joint disease.  He has 
been informed of his and VA's respective obligations to 
obtain different types of evidence.  Identified relevant 
medical records have been obtained, and a VA examination has 
been conducted.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be rebuttably presumed for 
certain chronic diseases, such as arthritis, which are 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.   

The veteran contends that his currently shown degenerative 
joint disease of the left hip resulted from parachute jumps 
in service.  However, as a layman, he does not have 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

Service medical records from the veteran's 1977-1995 active 
duty do not show contemporaneous complaints of left hip 
problems, although the veteran gave a history of a left hip 
condition with surgery when he was a child.  Old surgical 
scars from the childhood surgery were noted.  Left hip 
degenerative joint disease was not noted in service.

Post-service medical records do not show left hip 
degenerative joint disease (i.e., arthritis) within the 
presumptive year after service.  Left hip degenerative joint 
disease is first medically shown in the 2000s, several years 
after service, and medical evidence does not attribute it to 
an incident of service.  The current left hip disability, 
including degenerative joint disease, was medically 
attributed on the orthopedic consult and VA examination in 
2002 to a leg length discrepancy.  Other possible etiologies 
noted have been a developmental defect and an old fracture, 
and the veteran has consistently reported having had left hip 
surgery as a child.  In any event, the particular claimed 
left hip problem of degenerative joint disease is not 
demonstated until years after service, and has not been 
medically linked to service. 

The weight of the credible evidence demonstrates that 
degenerative joint disease of the left hip began years after 
service, and was not caused by any incident of service.  The 
claimed condition was not incurred in or aggravated by 
service.  The preponderance of the evidence is against the 
claim for service connection for degenerative joint disease 
of the left hip.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Service connection for a degenerative joint disease of the 
left hip is denied.


REMAND

In his substantive appeal dated in November 2002, the veteran 
indicated he was appealing the issue of service connection 
for left hip degenerative joint disease, and the issue of an 
increased (compensable) rating for a service-connected right 
knee disorder.  He said he would provide additional medical 
information at a later date.  The RO informed him of the 
methods and time limits for filing such evidence in a letter 
dated in December 2002.  In March 2003, the RO asked the 
veteran to clarify whether he desired a hearing, as his 
substantive appeal had not addressed that matter.  In March 
2003, the veteran responded with another substantive appeal 
form, this time indicating that he was only appealing the 
issue of service connection for degenerative joint disease of 
the left hip, and that he did not want a hearing.  However, 
he did not explicitly withdraw his appeal as to the issue of 
an increased (compensable) rating for the right knee 
disability, and this matter should be clarified.

Accordingly, the issue of an increased (compensable) rating 
for a right knee disability is remanded for the following 
action:

The RO should contact the veteran and his 
representative and should obtain 
clarification as to whether the veteran is 
continuing his appeal, or is withdrawing 
his appeal, of the issue of entitlement to 
an increased (compensable) rating for a 
right knee disorder.  If the veteran is 
continuing his appeal of this issue, the 
RO should return the case to the Board for 
further appellate action.



	                     
______________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



